Citation Nr: 0336455	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-01 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel








REMAND

The veteran had active service from August 1974 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The veteran seeks service connection for residuals of a left 
ankle injury.  VA has not yet obtained a VA medical opinion 
regarding the medical nexus, if any, between the veteran's 
ankle treatment during service and any current left ankle 
disorder.  The VA has a statutory obligation to afford the 
veteran a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the pending claim.  38 U.S.C.A. § 5103A (West 
2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant of the appropriate 
time to respond to a VCAA notice.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America, 345 F.3d 
1334; and any other applicable legal 
precedent are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

?	The RO must notify the veteran as to 
what evidence is needed to support 
the claim for service connection for 
a left ankle disorder. 

?	Specifically, the RO should request 
the veteran to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA 
and non-VA health care providers who 
have treated or evaluated him for a 
left ankle disorder since December 
2002. When the requested information 
and any necessary authorization are 
received, the RO should obtain a 
copy of all indicated records.

2.  The veteran should be scheduled for a 
VA orthopedic examination for evaluation 
of his left ankle disability.  The 
examiner should review the claims file 
prior to his/her examination of the 
veteran.  Specifically, the examiner 
should review the service medical records 
of the veteran's left ankle disability 
(marked with a white tab in envelope 
"#2" of three mailing envelopes 
containing the veteran's service medical 
and dental records).  All indicated 
special studies should be accomplished.  
After examining the veteran, the examiner 
should address the following questions:  

a) Does the veteran have any current 
disability of the left ankle?  

b) For any left ankle disability 
identified above, is it likely, as 
likely as not, or unlikely that such 
a disability is due to or the result 
of an injury documented during the 
veteran's service.  The tabbed 
records reveal that during the 
veteran's 18 years of service, he 
was treated in 1983 for a left ankle 
sprain and for general complaints of 
pain involving the left lower 
extremity.  (The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.)

c)  The medical basis for all 
opinions expressed should be 
provided.  

3.  After the forgoing development has 
been completed to the extent possible, as 
well as any other development deemed 
necessary by the RO after review of the 
record, the RO should review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent..  See 
also 38 C.F.R. § 3.159 (2002).

4.  Thereafter, the RO should again 
consider the veteran's claim for service 
connection for a left ankle disability in 
light of the additional evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




